The Supreme Court affirmed the judgment of the Common Pleas on March 9, 1885, in the following opinion per:
Paxson, J.
This suit is for the same cause of action as Post vs. Railroad Co., just decided, (108 Pa. 585.) It was brought to-the use of the Insurance Company which has paid a loss of $1,000 on the *465lumber destroyed. What was said iu the other case 'disposed of this. We may remark, however, that we are all of opinion that iu any event, only one suit could have been sustained.
Judgment affirmed.